Citation Nr: 0902963	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound, right leg, muscle group XII, with old healed 
fracture middle third shaft of tibia, numerous retained 
particles, arthritis of the right knee and ankle, peripheral 
neuropathy, and multiple scars, currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1945.  
His decorations include the Combat Infantryman Badge and the 
Purple Heart Medal.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2008, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge at 
the RO.  A transcript of that hearing has been associated 
with the claims file.  The veteran submitted additional 
evidence at the hearing and waived initial consideration of 
the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2008).  
The veteran also withdrew his appeals as to two other 
increased rating issues, the first for residuals of shell 
fragment wound, left leg, muscle group XII, with multiple 
scars, and the second for residuals of shell fragment wound, 
lower right thigh with scar.  


FINDINGS OF FACT

1.  Residuals of shell fragment wound, right leg, muscle 
group XII, with old healed fracture middle third shaft of 
tibia, numerous retained particles, arthritis of the right 
knee and ankle, peripheral neuropathy, and multiple scars is 
primarily manifested by, pain, stiffness, swelling, five 
stable superficial scars not equal to or exceeding an area of 
929 sq. cm. that were not painful on examination and do not 
result in limitation of function or motion, some limitation 
of flexion of the right leg, occasional locking of the right 
knee, and no more than mild incomplete paralysis of the 
external popliteal nerve.  

2.  Limitation of motion of the ankle, limitation of right 
leg extension, noncompensable limitation of right leg 
flexion, dislocated semilunar cartilage or removal of 
cartilage of the right knee, recurrent subluxation of the 
right knee, lateral instability of the right knee, malunion 
of the tibia or fibula, genu recurvatum, astragalectomy, 
malunion of os calcis or astragalus and ankylosis of the 
ankle, subastragalar joint, tarsal joint, and right knee are 
not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of shell fragment wound, right leg, muscle group 
XII, with old healed fracture middle third shaft of tibia, 
numerous retained particles, arthritis of the right knee and 
ankle, peripheral neuropathy, and multiple scars have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.25, 4.40, 4.45, 4.56, 4.71a, 4.73, 
4.118, 4.124a, Diagnostic Codes (DCs) 5003, 5010, 5256 to 
5263, 5270 to 5274, 5312, 7801 to 7805, 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

For increased rating claims, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA Secretary (1) notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the veteran was sent a notification letter in 
March 2006, prior to the initial AOJ decision in this matter, 
which informed him that to substantiate his claim the 
evidence needed to show that his disability had gotten worse/ 
increased in severity and notified him of his and VA's 
respective duties for obtaining evidence.  A September 2006 
letter, which was sent after the initial AOJ decision, also 
provided proper notice regarding degrees of disability and 
effective dates.  The veteran was notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment; and also provided examples 
of the types of medical and lay evidence that the veteran may 
submit or ask the Secretary to obtain.  The examples given 
included VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him. 

The above notification letters did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, the letters did not specifically ask the veteran 
to provide evidence of the effect that any worsening has on 
his employment and daily life.  The Board notes that the 
Diagnostic Code that the veteran's disability is rated under 
does not contain specific numerical test results or other 
criteria that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  See 38 C.F.R. § 4.73, 
DC 5312.  Diagnostic Code 5312 essentially delineates 
different degrees of disability based on whether the 
disability is slight, moderate, moderately severe, or severe.  
Accordingly, the second requirement of Vazquez-Flores does 
not apply to the issue on appeal.    

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication.  Statements made by the veteran and his 
representative show actual knowledge of what is needed to 
substantiate his claim, including medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  For example, at the veteran's 
personal hearing he testified about limitations he had in his 
daily life as a result of his disability such as trouble 
walking which results in an inability to golf, do yard work 
or walk the dog.  A VA examination report shows that the 
veteran is retired.  Statements such as these show awareness 
of what is needed to substantiate the claim for an increased 
rating, including evidence of the effects of any worsening on 
employment and daily life.  Significantly, the United States 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claim.  Id. at 48.  This 
showing of actual knowledge satisfies the first requirement 
of Vazquez-Flores.

The Board also notes that in May 2008 the veteran was sent a 
notification letter meant to comply with the decision in 
Vazquez-Flores.  This letter provided proper notice regarding 
degrees of disability, listed the criteria for consideration 
by DCs 5312 (Muscle Group XII) and 7804 (Scars, superficial, 
painful on examination), noted what evidence is used in 
determining a disability evaluation - including the impact of 
the condition and symptoms on employment and daily life - and 
provided examples of evidence that the veteran should tell VA 
about or submit that may affect the disability evaluations 
assigned.  The veteran's claim has not been readjudicated 
since this letter was sent.

While the veteran was not given proper timely notice, for all 
the reasons above the Board finds that the essential fairness 
of the adjudication has not been affected by such errors and 
the Board can consider the claim on the merits.  See Sanders, 
487 F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, private medical records, VA 
treatment records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  A VA examination was provided in connection 
with this claim.  

The Board notes that it finds the June 2006 VA examination 
provided to the veteran to be adequate for rating purposes.  
The reported findings in the examination report are 
sufficiently detailed with recorded history (including review 
of the claims file), clinical findings, and pertinent 
diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's disability.  As discussed in more detail below, 
there are other pertinent records on file that are consistent 
with the exam results.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Vazquez-Flores, 22 Vet. App. 37.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  The analysis in the following decision is undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  See id.; 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is 
known as "staged" ratings.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran was injured in 1944 after a fragmentation grenade 
exploded near him.  This resulted in a fracture of the mid-
shaft of the right tibia, innumerable foreign bodies in the 
soft tissues of both lower legs, and penetrating wounds of 
both lower legs.  The veteran is now seeking a higher 
evaluation for service-connected residuals of shell fragment 
wound, right leg, muscle group XII, with old healed fracture 
middle third shaft of tibia, numerous retained particles, 
arthritis of the right knee and ankle, peripheral neuropathy, 
and multiple scars. 

At his personal hearing, the veteran testified that he has 
difficulty getting out of his chair and walking.  His knee 
joint reportedly locks at times and he has some instability.  
He relayed that his leg swells and he has some numbness.  
Regarding the scars, the veteran states that he has no 
problems, except that if he rubs his leg they may ooze.  The 
veteran reports wearing an ankle brace at times.  

The veteran's disability is currently rated under DC 5312, 
which is in the section for rating muscle injuries.  When 
evaluating muscle group injuries, the Board must also 
determine whether there are any residuals that require 
separate ratings.  In the instant case, the criteria for 
rating scars must be considered.  Notably, muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a) (2008).  

Diagnostic Code 5312, which is under the foot and leg 
anatomical region, provides for evaluations for disability of 
muscle group XII.  The function of these muscles is as 
follows: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  The muscles include the anterior 
muscles of the leg: (1) Tibialis anterior; (2) extensor 
digitorum longus; (3) extensor hallucis longus; (4) peroneus 
tertius.  Muscle disability under this provision is evaluated 
as follows: slight (0 percent); moderate (10 percent); 
moderately severe (20 percent); and severe (30 percent).  
38 C.F.R. § 4.73, DC 5312.

The veteran is already receiving the maximum schedular 
disability rating allowed under DC 5312, 30 percent.  
Notably, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, evaluating the 
disabilities considered in the current muscle group rating 
under DC 5312 would constitute pyramiding as the 
symptomatology would overlap with the symptoms considered for 
the muscle rating.  The only possible exceptions in this case 
would be the peripheral neuropathy and the scars.  
Accordingly, a higher evaluation would only be warranted if 
(1) a separate compensable evaluation was warranted for a 
disability currently considered part of the disability rated 
under DC 5312, such as peripheral neuropathy or scars; (2) if 
the multiple disabilities rated as one disability under DC 
5312 would warrant a higher evaluation if evaluated 
separately and then combined under 38 C.F.R. § 4.25 (2008); 
or (3) based on extraschedular consideration.  


Schedular Consideration

The Board finds that a rating separate from the already 
established rating under DC 5312 is not warranted for either 
peripheral neuropathy or scars.  

Considering peripheral neuropathy, treatment records from 
2005 and 2006 from the veteran's private physician, Dr. A., 
show that the veteran denied numbness and paresthesias.  
Examinations revealed that motor and sensory were intact.  At 
the June 2006 VA examination, the veteran reported having 
numbness at the area of the scars, right lower leg.  The 
examiner noted residuals of nerve damage which he described 
as peripheral neuropathy secondary to shell fragment wound 
right lower leg.  The affected nerve was the external 
peroneal nerve.  Physical examination revealed muscle 
strength of 5 with no motor function impairment.  There were 
no tremors, tics, or other abnormal movements and the nerve 
disorder did not affect the function of any joint.  There was 
no nerve dysfunction or effects on usual daily activities.  
Gait and balance were normal.    

In this case, a 10 percent rating could be awarded for 
peripheral neuropathy in the right lower extremity based on 
mild incomplete paralysis of the external popliteal nerve 
(common peroneal).  See 38 C.F.R. § 4.124a, DC 8521.  
However, this rating could not be combined with the muscle 
injury rating.  A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2008).  The medical evidence 
does not show that different functioning is affected by the 
veteran's complaints of numbness.  The Board associates the 
reports of numbness with mild incomplete paralysis of the 
nerve, as opposed to moderate incomplete paralysis.  As such, 
peripheral neuropathy would not warrant any more than a 
10 percent disability rating.  See 38 C.F.R. § 4.124a, DC 
8521.  

Turning to the scars, at the veteran's June 2006 VA 
examination five scars were noted.  The sizes of the scars in 
centimeters were, 2 by 9, 1 by 2, 0.8 by 1, 1 by 2.5, and 0.8 
by 1.  For all of these scars, there was no tenderness on 
palpation, adherence to underlying tissue, underlying soft 
tissue damage, or skin ulceration or breakdown over scar.  
None of the scars resulted in limitation of motion or loss of 
function.    

The Board notes that if the veteran's scars warranted a 
compensable evaluation based on limitation of motion or 
function, the evaluation could not be combined with the 
evaluation for the disability of muscle group XII on the 
right because the symptoms would overlap, which would be 
pyramiding.  There are other Diagnostic Codes for rating 
scars that may not constitute pyramiding with a muscle 
rating; these are discussed below.  For the purpose of 
considering a higher evaluation when separately evaluating 
the veteran's disabilities, it is noted that the veteran 
reports no problems with his scars and limitation of function 
or motion as a result of the scars is not otherwise shown.  
Accordingly, a compensable evaluation under 38 C.F.R. 
§ 4.118, DCs 7801 and 7805 would not be warranted.  

Underlying soft tissue damage related to the scars is not 
shown.  As such, the scars are considered superficial.  See 
38 C.F.R. § 4.118, DCs 7802, 7803, 7804.  A superficial scar 
could warrant a compensable evaluation if it is covers an 
area or areas of 144 square inches (929 sq. cm.) or greater; 
if it is unstable, meaning that for any reason there is 
frequent loss of covering of skin over the scar; or if it is 
painful on examination.  Id.  In this case, the veteran 
denies problem with his scars other than they might ooze if 
he rubs his legs.  Scars covering the requisite area for a 
compensable rating and scars that are painful are not shown 
on examination.  As such, compensable ratings under DCs 7802 
and 7804 would not be warranted.  See 38 C.F.R. § 4.118, DCs 
7802, 7804.  While the veteran reports possible oozing when 
he rubs his leg, frequent loss of covering of skin over the 
scar is not shown.  Importantly, on examination in June 2006 
there was no skin ulceration or breakdown over the scars; 
other treatment records also do not show frequent loss of 
covering of skin over any of the scars.  A compensable 
evaluation under DC 7803 would not be warranted.  See 38 
C.F.R. § 4.118, DC 7803.  

An evaluation separate from DC 5312 is not warranted for 
peripheral neuropathy or the scars.  The Board will now 
consider whether the various disabilities now assigned a 
single rating under DC 5312 would warrant a higher rating if 
evaluated separately and then combined.  

Considering the right knee, treatment records from Dr. A. 
show right knee severe medial compartment arthritis.  
Physical examinations revealed a full range of motion with no 
pain at extremes of motion.  Strength was within normal 
limits.  Crepitus, tenderness to palpation, and joint 
effusion have been reported at times.  Negative results were 
reported for varus/valgus instability/laxity, Lachman's, 
drawer (anterior and post), pivot-shift and McMurray's 
testing.  Persistent pain was reported by the veteran, as was 
occasional locking of the right knee.  VA treatment records 
also show reports of right knee pain.  Knee X-rays from 2007 
show significant progressive degenerative changes.

At the veteran's June 2006 VA examination, he reported right 
knee pain as well as locking episodes several times a week.  
He denied giving way, instability, episodes of dislocation or 
subluxation, effusion, and several other symptoms.  On 
physical examination there was right knee crepitus but no 
mass behind the knee, clicks or snaps, grinding, instability, 
patellar or meniscus abnormality, abnormal tendons or bursae 
or other knee abnormalities.  The right knee had flexion to 
130 degrees, with no pain on active motion and pain at 
130 degrees on passive motion, and extension to zero degrees 
without pain.  There was no pain or additional loss of motion 
on repetitive use of the joint.  There was no joint 
ankylosis.

Regarding the right foot and ankle, treatment records from 
Dr. A. show right ankle severe posttraumatic arthritis 
changes.  Persistent pain was reported by the veteran and 
tenderness to palpation was noted by the physician.  The 
veteran denied numbness and paresthesias.  Physical 
examinations revealed moderate crepitus and a slightly 
antalgic gait.  Motor and sensory were both intact and the 
veteran was distally neurovascularly intact.  Motor 
examination was 4/5 on one examination.  Dorsalis and 
posterior tibial pulses were reported as 2+.  VA treatment 
records also show complaints of right ankle and foot pain.  
Ankle X-rays from 2007 continue to show moderate degenerative 
changes.  

At the veteran's June 2006 VA examination, he reported right 
ankle pain and stiffness, with occasional swelling.  Gait was 
normal at that time.  On physical examination, the right 
ankle joint had bony joint enlargement and tenderness.  There 
was no ankle instability or tendon abnormality.  The ankle 
had a full range of motion in plantar flexion and 
dorsiflexion.  There was no pain with either movement or any 
additional pain or loss of motion on repetitive use of the 
joint.  There was no joint ankylosis.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010.  Under DC 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  For the 
purpose of rating disability from arthritis, the knee and 
ankle are considered major joints.  38 C.F.R. § 4.45(f).  The 
Diagnostic Codes that focus on limitation of motion of the 
knee are DCs 5260 and 5261.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic 
Codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2007), pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2008).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 
30 percent rating will be assigned for limitation of 
extension of the leg to 20 degrees; a 40 percent rating will 
be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban, 6 Vet. App. at 262.  The VA Office of General 
Counsel has stated that compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In 
this opinion, the VA General Counsel held that a veteran who 
has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (August 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (September 17, 2004) (which finds 
that separate ratings under DC 5260 for limitation of flexion 
of the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Even when considering the effects of pain and pain and 
functional loss on repetitive use, no limitation of right leg 
extension is shown.  Ankylosis is not present in the right 
knee nor is any dislocated semilunar cartilage.  The medical 
records do not show that semilunar cartilage has ever been 
removed.  At his examination, the veteran denied instability 
and episodes of dislocation or subluxation.  The VA examiner 
noted that there was no instability, patellar or meniscus 
abnormality, abnormal tendons or bursae or other knee 
abnormalities.  Physical evaluations performed by the 
veteran's private physician also revealed negative results 
for varus/valgus instability/laxity, Lachman's, drawer 
(anterior and post), pivot-shift and McMurray's testing.  The 
veteran does not have genu recurvatum.  Given the above, 
compensable evaluations are not warranted for ankylosis, 
dislocated or removal of cartilage, genu recurvatum, 
limitation of extension or other impairment of the knee 
(recurrent subluxation or lateral instability).  See 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5261, 5263.  

At the veteran's VA examination, right leg flexion was to 
130 degrees.  This represents some limitation of motion, but 
not a compensable limitation.  See 38 C.F.R. § 4.71a, DC 
5260; Plate II.  Given that arthritis of the right knee is 
shown, a compensable evaluation would be warranted if the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Code.  See 38 C.F.R. § 4.71a, DC 5003.  However, a 
noncompensable rating is not warranted for limitation of 
flexion of the leg unless flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Since limitation of right leg 
flexion to 60 degrees or less is not shown by the medical 
evidence of record, even when considering the effects of pain 
and pain and functional loss after repetitive use, the 
veteran would not be entitled to a compensable evaluation for 
his right knee disability.    

Moderate limitation of motion of the ankle warrants a 
10 percent evaluation; a 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  
Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  On 
examination the veteran had right ankle dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.

No limitation of motion of the ankle is shown, even 
considering the effects of pain and pain and functional loss 
on repetitive use.  Accordingly, a compensable evaluation for 
limitation of motion would not be warranted.  See 38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5271.  The Board is aware that any 
limitation of motion with the presence of arthritis could 
warrant a compensable evaluation; however, in this case no 
limitation of motion is shown by the medical evidence of 
record.   

The veteran does not have ankylosis of the ankle, ankylosis 
of subastragalar or tarsal joint, malunion of the os calcis 
or astragalus, or astragalectomy.  Therefore, DCs 5270, 5272, 
5273 and 5274 are not applicable.  38 C.F.R. § 4.71a, DCs 
5270, 5272, 5273, 5274.  A compensable evaluation for an 
ankle disability would not be warranted.  

The veteran has reported foot pain; however, the medical 
evidence does not show moderate foot injury, or any of the 
specific disabilities required for compensable schedular 
evaluations for foot injuries.  See 38 C.F.R. § 4.71a, 
DCs 5276 to 5284.

According to Dr. A., tibia and fibula X-rays show no evidence 
of any fractures, dislocations, loose bodies or 
calcifications.  There was evidence of a previous midshaft 
tibial fracture with acceptable alignment and complete 
healing.  The veteran could warrant a compensable evaluation 
for impairment of the tibia and fibula with slight knee or 
ankle disability.  This would constitute pyramiding if 
combined with an ankle or knee disability rating; however, 
compensable evaluations are not warranted for either of those 
disabilities so it would be permissible to combine them.  In 
this case, while the veteran did have a fractured tibia the 
medical evidence shows that the fracture has healed and has 
acceptable alignment.  Malunion of the tibia is not shown and 
a compensable rating would not be warranted.  See 38 C.F.R. 
§ 4.71a, DC 5262.    

As noted above, separately rating the disabilities now 
considered in the muscle injury rating under DC 5312 and 
assigning a rating under DC 5312 would constitute pyramiding 
and is not allowed.  Accordingly, a muscle rating cannot be 
assigned when considering the disabilities separately.  

In sum, the only disability contemplated in the currently 
assigned 30 percent disability rating for muscle injury that 
would by itself warrant a compensable evaluation is 
peripheral neuropathy.  Noncompensable ratings would be 
assigned for the right ankle and knee disabilities; however, 
as X-rays establish that both of these major joints have 
arthritis, and essentially no limitation of motion is shown, 
a 10 percent evaluation could be awarded for the combination 
of joints with arthritis under DC 5003.  See 38 C.F.R. 
§ 4.71a, DC 5003.  Combining a 10 percent evaluation for 
peripheral neuropathy and a 10 percent evaluation for 
arthritis involving 2 major joints does not result in a 
rating in excess of 30 percent.  See 38 C.F.R. § 4.25.  
Consequently, a higher schedular evaluation would not be 
warranted when considering the veteran's disabilities 
separately.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants more than a 30 
percent schedular evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for residuals of shell fragment wound, right leg, 
muscle group XII, with old healed fracture middle third shaft 
of tibia, numerous retained particles, arthritis of the right 
knee and ankle, peripheral neuropathy, and multiple scars, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.  The Board finds no basis upon which to predicate 
assignment of "staged" ratings.  During the relevant 
period, the competent evidence does not show fluctuation in 
the severity of any disability so that staged ratings would 
be appropriate.  Essentially, the Board has described the 
worst reported symptoms above, yet the symptoms are not 
productive of disability that would warrant a higher 
evaluation.    

Extraschedular Consideration

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.  

In this case, the veteran has reported pain, stiffness, 
swelling, numbness, and locking of the knee.  These symptoms 
are contemplated in the Diagnostic Codes discussed above.  
The Board recognizes that the veteran sustained a complex 
injury and is rated at the highest schedular evaluation 
available under the muscle group code he is currently rated 
under.  The veteran is retired.  At the veteran's VA 
examination it was noted that he was eligible for retirement 
by age or duration of work.  Marked interference with 
employment is simply not shown.  Likewise, frequent 
hospitalizations due to the service-connected disability are 
not shown.  Given the above, referral for extraschedular 
evaluation would not be appropriate at this time. 


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of shell fragment wound, right leg, muscle group XII, with 
old healed fracture middle third shaft of tibia, numerous 
retained particles, arthritis of the right knee and ankle, 
peripheral neuropathy, and multiple scars is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


